Title: III. Joseph Reed’s Opinion, 7 August 1777
From: Reed, Joseph
To: Washington, George



Dear Sir
Philad. Augt 7. 1777.

I shall make no Apology for troubling you with the following Hints because I well know that the Goodness & I may truly add the greatness of your Mind would induce you to listen with Patience & even Chearfulness to the Suggestions of the meanest Soldier if properly presented.
Whether Philadelphia is the present Object of Attack is yet a Question & every one reasons upon it as his Fears Hopes & Interest dictate. That the Acquisition would give Eclat to their Arms as subduing another of the capital Cities, the Seat of the Congress, & in no small Degree the principal Magazine of all Supplies—that it has been Held forth in Europe as the next Object of their Pursuit are as certain Truths as that one half of the Summer has been lost in a fruitless Attempt by Land. add to this that no military History can shew an Instance of a Feint or Diversion made with the Party’s whole Force & especially subject to the Chances of Wind & Weather & the Certainty of Sickness & Mortality arising from crouding Troops on board Vessels in a hot Season. When these Things are considered one would be led to decide without Hesitation that this is their Object—On the other Hand the obvious Advantages arising from a Junction with their Northern Army, the apparent if not real Separation of the Northern & Southern States by the Possession of Hudson’s River & the great Accession of Strength from the disaffected Counties of New York seem to be equivalent to their Prospects of Philadelphia—However as your Army is now here & the excessive Heat of the Weather requires their having as much Rest as possible—Prudence & Judgment seem to require that the same Disposition should be made at present & the System of Defence formed as if their Designs upon this City were out of all Doubt—The successful Defence of Philada will comprehend not only the Preservation of the

City, but a Disappointment of the Campaign & in this View our Exertions cannot be too great or our Preparations too early. And as much may depend upon the Arrangement I have ventured to submit to your Excelly a few Sentiments which I have formed upon a View of our several Defences, Conversation with others both of the Land & River Departments.
However the different Defences of the River as depending both on the Forts Gallies & floating Batteries may be blended as forming one grand Plan with the Defence made by the Army it may be necessary to distinguish them in Council least the Vanity of Objects should confuse & distract. Tho nothing seems to be more certain than that Failure in the Land Defence will be followed by that of the River & so vice versa—I will begin with that of the Army.
From the Conduct of the Enemy last Campaign & the certain Consequences that would follow if it should succeed I think it very probable that if the River Defence should be as formidable as I trust it will Mr Howe will depend more upon his Operations by Land than Water & if his Landing is safely effected will endeavour by a circuitous March to get into our Rear. It seems necessary therefore to take such a Position as to prevent this, & yet at the same Time so far advanced as to make his March as tedious as possible, & thereby ensure as many Opportunities to check his Advances as the Distance of Ground & Frequency of Advantageous Passes will admit—Some are of Opinion that at all Events Opposition should be made at their Landing & there is no Doubt but the Landing of Troops in the Face of an Enemy is one of the most dangerous Manoevres in War—but in our Case the Smoothness of the Water, the Flatness of the Ground & the heavy Fire which the Enemy can bring to cover this Operation seem almost to exclude any Prospect of Success. To throw up Lines for this Purpose seems also out of the Question from the Extent of Ground on which they may land to Advantage—I have never heard two Opinions with Respect to the Place of Landing every one without the least Hesitation has fixed it at Marcus Hook or its Vicinity, tho they will have fast Land between that & Wilmington in Spots. I can hardly suppose they will go lower as they will then have Christine River (near as wide as the Delaware at Trenton) to encounter & the high Grounds of Wilmington possessed by our Troops would give us a very advantageous Position. If the advancing our Troops below Marcus Hook or to it would throw the Landing below Wilmington it would be a very happy Circumstance, but the Risque of their passing them & landing seems too great & the Consequences of it would be fatal if the Enemy should by that Means get between Philadelphia & our Army: I have sometimes thought of a middle Course viz. To take a strong Position such as that between Ridly

& Crum Creeks to make a Shew of Troops as far down as that they could make an Appearance to the Enemy to deter their Landing but not farther than to be able to retire without Confusion to the East Side of Chester Creek & so up to the main Post if it should be necessary.
Some have thought of the Enemy’s Landing on the Jersey Shore & in the Survey now making for your Excelly agreeable to what I mentioned at Head Quarters that Shore will be included, but no Person acquainted with that Ground will countenance an Idea of their Landing there with a View of marching up. The Number of Creeks, Marshes & Causeways must deter them, besides that if all these Obstacles are surmounted the Delaware is still between them & their Object—The Landing between Chester & Philada or at Chester seems to be very improbable as to the first it is all Marsh or bank’d Meadow except in one or two Places from which they must come thro such Ground. It is extremely unhealthy & may be laid under Water for several Miles—At Chester there are but 3 or 4 Wharves & they are accessible for landing Troops only at High Water & near it so that a Landing there must be tedious and difficult. All these Circumstances seem to decide clearly that no Landing will be made nearer the City than Marcus Hook. If the Militia should be called out & have no Tents which seems but too likely they will probably be placed in Chester, in this Case it will I imagine be necessary that some Troops should be advanced beyond them as they will hardly have Confidence enough to oppose the first Advances of the Enemy—And a precipitate hasty Retreat or Flight would have a very bad Effect on the other Part of the Army.
The Position between Crum & Ridley Creek will be very advantageous on one Account—there will be but one Flank to guard, the River & Marsh effectually securing the other—and tho it will not be so convenient to Fort Island as the High Grounds near Darby yet if the Post is maintained at the Mouth of Darby Creek, the Communication with the whole of the River Defence will I believe be found full as easy from the one as the other. I would also beg Leave to suggest another Reason for preferring the Post between the two Creeks to Darby—that if any Accident should happen at the latter to make it necessary to retire over Schuylkill the Distance is so small that the Troops would probably croud upon one another in Confusion at the Passage of the River—whereas if they should be obliged to retire from the other the high Ground at Darby would be very advantageous to check the Advances of the Enemy while the Van of our Army were crossing & if necessary in this Case a Part must be sacrificed for the Safety of the whole—rather than the Enemy should avail himself of our Bridges—Here I would remark to your Excelly that I think if another Bridge of Boats could be thrown over Schuylkill at the lower Ferry it would

greatly facilitate the Communication of the Army with the City—& in Case of Retreat I fear our Bridge would be found very insufficient for the Troops, Artillery & Baggage.
I have heard some Persons mention that in Case our Army should be obliged to retire either on Account of a Superiority of Numbers or any Disaster, they might do it on the West Side of Schuylkill & so cross the River above the Falls—but the Country is exceedingly hilly the Banks of the River on both Sides very steep & if there should be any heavy Rains the Fords would not be passable—so that I am perswaded if our Army should be obliged to give Ground there is no Rout so easy & advantageous as that across the Schuylkill near the City provided the Means of crossing the River are seasonably attended to.
With Respect to the River Defence it may be properly divided into three parts.
First. The Fire Vessels. secondly, The Gallies & floating Batteries thirdly The Posts & Forts at Darby Creek Mouth, at Billings Port, at Fort Island & Redbank.
As to the first. The Effect is very great when sucessful, but it is very uncertain; in almost every Siege of maritime Places they have been attempted & generally failed. Such desperate Courage is required—so many Circumstances of Wind & Tide must concur as to make every thinking Person cautious how he depends too much upon them. But as great Preparation is made in this Way, & the Persons concerned are very sanguine perhaps it will be best to run a Risque of some of the Vessels to cover them while the Attempt is made—But to ensure as far as possible the Success I humbly apprehend it would be best for those who are to execute it to have the sole Management & Direction both as to Time & Place. It is so detached a Business from the other that I think it may safely be left to themselves—it is much to be feared that if they receive Orders from the Land Officers they will not act with the same Confidence; as in Case of Failure they will have Shelter from the Claims & Censure of the publick. There are some Vessels which move well that I understand can be spared for the Purpose of assisting in this Enterprize & that without weakning the capital Defence too much—the Effect will be so great if the Fire takes Place as would seem very well to warrant exposing these to some Danger in order to give the Operation a fair Tryal.
As to the Gallies & floating Batteries they are so unweildy & move so slow that Prudence will not warrant their being placed but in that Spot where the great Defence is to be made, viz. at the Cheveaux de frize—There are I believe some Difficulties with Respect to Rank & Command—it is much to be wish’d they were removed before the Enemy approaches.

The Utility of all the Shipping of every Species will depend so much upon their being protected from the Shore that I am perswaded this Circumstance will claim much of your Excellys Attention.
First. As to the Fort at the Mouth of Darby Creek. This Work it seems was constructed for the purpose of sheltering such Vessels as should have Occasion to retire thro the shallow Channel which runs on the West Side of the River between the main Land & an Island. It was done on the Importunity of the Captains of the Vessels & they seem to place great Confidence in it. In this View rather than from any Advantage they can perceive I find many Gentlemen acquiesce in retaining it—but all agree that it ought to be made more respectable than it is at present—I do not pretend to any Knowledge in the Science of Engineering so that I do not presume to trouble your Excelly with any Opinion as to the Mode of Construction or what Alterations should be made so as to give it Value.
Secondly. As to Billings Port. A Fatality has attended it from the Beginning so that perhaps it would have been better to have been left in a State of Nature than to have it in the Condition it is, or probably will be if the Enemy should advance. However it is a Post—Obstructions in the River have been sunk—To abandon it totally would be losing the Benefit of what has been done would discourage the Captains & Seamen who are to defend the River & have been taught to depend upon some Protection from it—The Enemy would probably take a Possession to swell the List of Conquests & might perhaps annoy tho I think not materially the Gallies & Vessels defending the upper Cheveaux de frize—Upon these Accounts I fear the abandoning it would have bad effects—But it would be equally against my Judgment to weaken the Army by putting a large Garrison of Continental Troops in it. For should the Enemy resolve not to pass it by, it seems too accessible in the Rear to promise much Success in Defence of it. I would therefore suggest the finishing it upon a smaller Scale than has been proposed to mount a few Guns put in such a Number of Artillery Men as would be wanted to work them. A small Detachment of Continental Troops—say 2 or 300 under a good Officer—add to these so many Jersey Militia as would completely man the Work—at the same Time they might be provided at the Water Side with the Means of Retreat when the Enemy’s Approach on the Land Side should indicate its being no longer tenable. This seems to be a Mean, between abandoning & risquing too much in its Defence. If the Enemy resolve to approach by Water this Port must be taken or it will embarass them—they must land a considerable Force under many unpleasant Circumstances—the Remainder in the mean Time laying on board the Fleet, or divided on different Sides of the River which must be dangerous. If on the other Hand the

great Push is made on the Land & the Water Operations are to be subservient to it—nothing is lost but the Service of those Artillery Men & that Detachment. The Militia are upon their own Ground & probably would not compose a Part of the Army in Pennsylvania if they were not at Billingsport. The Pennsylva Militia would serve with more Alacrity & Effect on this Side the River than the other, tho they are now really defending their own City.
As to Redbank. I have never heard any other Reason assigned for making it a Post than to keep it out of the Hands of the Enemy who might otherwise annoy the Garrison at Fort Island. But when it is considered that Redbank is 1900 Yards from Fort Island, that tho it is higher it is not a very commanding Situation—that it is yet unfinished—that if the Enemy are resolved to have it, it is accessible on the Land—that it will weaken our Force still farther to garrison it—that some other Post must be stripped to provide Guns for it—I say all these Things considered it should seem very questionable whether it is worth retaining in the Mode proposed by some Gentlemen.
As to Fort Island. I cannot but say I feel a particular Pleasure in learning that the Idea of abandoning it, breaking up the Platforms & removing the Guns is exploded. I do not know but some Improvements may be made there, some Gentlemen are very clear in the Necessity of them—From all the conversation I have had with the Officers on the River I am perswaded much will depend upon the Defence made at this Fort—It is secured fully in the Rear—it has Barracks for the Accomodation of the Troops—Magazines for the Safety of the Ammunition commands the Obstructions in the River & while defended it will have intercourse with the City for all kinds of Supplies—if it should be necessary the surrounding Land can all be laid under Water—In short I scarcely know a Circumstance attending it which an Officer would wish to have altered or added unless it be to raise it higher above the Water—I cannot but therefore repeat it to your Excelly that in my poor Opinion the Preservation of the City on that Side will entirely depend upon the good Management of this Post & a correspondent Behaviour in the Gallies—Nor does it appear to me that a very great Number of Men will be required for its Defence. It cannot be stormed but from Boats landing in Mud up the Waists of the Men—or from the Keys which are few & easily defended—I should think it might hold out till it was battered down by Shipping an Event not much to be feared. As this Post will not be exposed till Billings Port is relinquished the Garrison retiring from thence will make a handsome Reinforcement to that of Fort Island if they do not bring any Pannick with them.
Before I conclude I would observe to your Excelly that I believe some Hint from you to Congress or the Executive Council of the State will

be necessary in order to effect a timely Removal of the great Quantity of Stock from the River Side—& the necessary Preparations made to overflow the Land adjoining the Rivers Delaware & Schuylkill if necessary—Or it may happen here as elsewhere that these essential Steps may be deferr’d till it is too late.
Thus I have ventured to throw together a few indigested Thoughts—I shall be happy if they are of any Use to your Excelly—if they are not I am sure you will excuse it as they proceed from the same sincere Attachment to your Person & Fame which your Friendship & Favour must necessarily create in a Mind of any Sensibility. I am Dear Sir, most truly & Affectionately Yours

J. Reed

